               Case 3:20-mj-70941-MAG Document 8 Filed 07/23/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)                                         
   United States Attorney
 2                                                                           Jul 23 2020
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                              
                                                                      
 4 CHRISTOFFER LEE (CABN 280360)                                      
   Assistant United States Attorney                                          
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7241
 7        FAX: (415) 436-7236
          christoffer.lee@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         ) Case No. 3:20-mj-70941-MAG
                                                       )
14           Plaintiff,                                ) STIPULATION AND PROTECTIVE ORDER
                                                       ) [PROPOSED]
15      v.                                             )
                                                       )
16   TORIANO COLLIER,                                  )
                                                       )
17           Defendant.                                )
                                                       )
18

19
             With the agreement of the parties, the Court enters the following Protective Order:
20
             Defendant is charged with violating 18 U.S.C. § 1708, Theft of Mail. Upon receipt of a
21
     discovery request, the United States will produce documents and other materials pertaining to the
22
     defendant and the charged offense to defense counsel. The discovery to be provided includes documents
23
     or other materials falling into one or more of the following categories (collectively, “Protected
24
     Information”):
25
             1. Personal Identifying Information of any individual (other than his or her name), including
26
                 without limitation any person’s date of birth, social security number, residence or business
27
                 address, telephone numbers, email addresses, driver’s license number, professional license
28

     STIPULATION AND PROTECTIVE ORDER
     3:20-MJ-70941-MAG
               Case 3:20-mj-70941-MAG Document 8 Filed 07/23/20 Page 2 of 4




 1              number, family members names, or criminal histories (“Personal Identifying Information”);

 2          2. Financial information of any individual or business, including without limitation bank

 3              account numbers, credit or debit card numbers, account passwords, contact information, and

 4              taxpayer identification numbers (“Financial Information”); and

 5          3. Medical records or other patient information of any individual covered by the Health

 6              Insurance Portability and Accountability Act of 1996 (HIPAA) (“Medical Information”).

 7          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

 8          IT IS HEREBY ORDERED that defense counsel of record, their investigators, assistants, and

 9 employees (collectively, “the defense team”) may review with the defendant all discovery material

10 produced by the government, but shall not provide a defendant with copies of, or permit defendant to

11 make copies of, or have unsupervised access to, any discovery material produced by the government that

12 contains Protected Information, unless the Personal Identifying Information, Financial Information,

13 and/or Medical Information has first been entirely redacted from the discovery materials. The

14 government and defense counsel are ordered to work together to ensure that these materials are

15 protected, but that defendant has as much access to the materials as can be provided consistent with this

16 Court’s order. Discovery material that clearly pertains to a specific defendant and does not contain

17 Protected Information regarding any other person (e.g., defendant’s own bank records, telephone

18 records, and business records) may be provided to that defendant unredacted.

19          Defense counsel may also provide unredacted copies of Protected Information to any experts

20 retained to assist with the preparation of the defense in the captioned case. The defendant, all members

21 of the defense team, and any experts who receive discovery under this Order shall be provided a copy of

22 this Order along with those materials and shall initial and date the order reflecting their agreement to be

23 bound by it.

24          The materials provided pursuant to this protective order may only be used for the specific

25 purpose of preparing or presenting a defense in this matter unless specifically authorized by the Court.

26          This Order shall also apply to any copies made of any materials covered by this Order.

27          IT IS FURTHER ORDERED that neither a defendant nor any member of the defense team

28 shall provide any discovery material produced by the government—whether or not the material

     STIPULATION AND PROTECTIVE ORDER
     3:20-MJ-70941-MAG
                Case 3:20-mj-70941-MAG Document 8 Filed 07/23/20 Page 3 of 4




 1 constitutes or contains Protected Information within the meaning of this Order—to any third party (i.e.,

 2 any person who is not a member of the defense team) or make any public disclosure of the same, other

 3 than in a court filing, without the government’s express written permission or further order of this Court.

 4 If a party files a pleading that references or contains or attaches Protected Information subject to this

 5 Order, that filing must be under seal. 1

 6          IT IS FURTHER ORDERED that defense counsel shall return materials subject to this

 7 Protective Order (including any copies) to the United States within 14 days after whichever event occurs

 8 last in time: dismissal of all charges against the defendant; defendant’s acquittal; defendant’s sentencing;

 9 or the conclusion of any direct appeal. After the United States receives documents and materials subject

10 to this Order, it shall maintain those documents and materials until the period for filing a motion under

11 28 U.S.C. § 2255 has expired. After the statutory period for filing a motion under 28 U.S.C. § 2255 has

12 expired, the United States is free to destroy documents and materials subject to this Order. If defendant

13 is represented by counsel and files a motion pursuant to 28 U.S.C. § 2255, the United States will provide

14 counsel with the documents and materials subject to this Protective Order under the terms of this Order.

15 Defendant’s attorney in any motion under 28 U.S.C. § 2255 shall return the documents and materials

16 subject to this Protective Order within 14 days after the district court’s ruling on the motion or 14 days

17 after the conclusion of any direct appeal of the district court’s order denying the motion, whichever is

18 later. This stipulation is without prejudice to either party applying to the Court to modify the terms of

19 any protective order. This Court shall retain jurisdiction to modify this Order upon motion of either

20 party even after the conclusion of district court proceedings in this case.

21

22     IT IS SO STIPULATED.                                  DAVID L. ANDERSON
                                                             United States Attorney
23

24
       Dated: 7/23/2020                                      __/s/___________________________________
25                                                           CHRISTOFFER LEE
26                                                           Assistant United States Attorney

27
            1
28            This Order authorizes such filings under seal and the parties are not required to seek additional
     authorization from the Court to do so.
     STIPULATION AND PROTECTIVE ORDER
     3:20-MJ-70941-MAG
             Case 3:20-mj-70941-MAG Document 8 Filed 07/23/20 Page 4 of 4




 1

 2
                                                __/s/___________________________________
 3                                              STEVEN KALAR
                                                Counsel for Defendant Toriano Collier
 4
                                                            S DISTRICT
                                                         ATE           C
                                                        T
 5




                                                                               O
                                                    S




                                                                                U
                                                   ED




                                                                                 RT
                                                                       ERED




                                               UNIT
      IT IS SO ORDERED.                                        O ORD
 6                                                      IT IS S




                                                                                     R NIA
 7                                                                          . Ryu




                                               NO
                                                                   onna M
                                                         Judge D




                                                                                    FO
      Dated: July 23, 2020                      Hon. Donna M. Ryu




                                                RT
 8




                                                                                LI
                                                   E R States Magistrate




                                                    H




                                                                               A
                                                UnitedN           F
                                                                    C    Judge
 9                                                          D IS T IC T O
                                                                  R

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROTECTIVE ORDER
     3:20-MJ-70941-MAG
